Exhibit 99.1 JOI NT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated October 6, 2008 with respect to the shares of Common Stock of Star Bulk Carriers Corp. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: October 6, 2008 RAMIUS CREDIT OPPORTUNITIES MASTER FUND LTD By: Ramius Advisors, LLC, its investment advisor RAMIUS HEDGED EQUITY MASTER FUND LTD By: Ramius Advisors, LLC, its investment advisor RCG PB, LTD. By: Ramius Advisors, LLC, its investment advisor RAMIUS LLC By: C4S & Co., L.L.C., as managing member RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC, its investment manager RAMIUS ADVISORS, LLC By: Ramius LLC, its sole member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
